DETAILED ACTION
This is in response to Continuation Application # 16/579,641 filed on September 23, 2019 in which claims 1-28 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of claims
Claims 1-28 are pending, of which claims 1-28 are rejected under 35 U.S.C. 103.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. The priority date request is placed in the file for U.S. Provisional Application Serial No. 62/199,870 filed on July 31, 2015.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-17 and 20-28 are rejected under 35 U.S.C. 103 as being unpatentable over Corbett et al. 2016/0267610 A1 (hereinafter ‘Corbett’) view of Ian Saul Becker US 2012/0253963 A1 (hereinafter ‘Becker’).

As per claim 1, Corbett disclose, A method comprising: receiving, from a first provider computing device (Corbett: Paragraph 0002: disclose property listing from one website which is consider as first provider computing device) of a plurality of different provider computing devices (Corbett: paragraph 0002: disclose different web sites for property listings), a first record containing a first plurality of attributes (Corbett: paragraph 0020: disclose listing attributes associated with each property listing, where one of the property is considered as first record) that at least partly describe a particular travel item (Corbett: paragraph 0020: disclose records describe property listing not travel item as applicant claimed. However, examiner travel item is addressed in secondary art below. Examiner for argument considers property listing record is similar to travel item record); 
Corbett: Paragraph 0002: disclose property listing from a different website which is consider as second provider computing device) of the plurality of different provider computing devices (Corbett: paragraph 0002: disclose different web sites for property listings), a second record containing a second plurality of attributes (Corbett: paragraph 0020: disclose listing attributes associated with each property listing, where another property other than the first property is considered as second record); 
using digitally programmed logic of a server computing device (Corbett: paragraph 0018: disclose a series of program instructions on a system ‘computing device’), determining that the first record and the second record describe a same particular (Corbett: paragraph 0036: disclose duplicate entries describe the same physical property) travel item (Corbett: paragraph 0020: disclose records describe property listing not travel item as applicant claimed. However, examiner travel item is addressed in secondary art below. Examiner for argument considers property listing record is similar to travel item record) by: 
extracting the first plurality of attributes from the first record (Corbett: paragraph 0076: disclose listing attributes are generated by parsing data to extract information) and extracting the second plurality of attributes from the second record (Corbett: paragraph 0076: disclose listing attributes are generated by parsing data to extract information); 
identifying a first set of attributes of the first plurality of attributes that corresponds to a second set of attributes of the second plurality of attributes (Corbett: paragraph 0020: disclose attributes associated with each property listing, they are zip code, address, number of bed rooms, number of bath rooms, number of sleeps, a geolocation etc), wherein at least a portion of the first set of attributes is different than at least a portion of the second set of attributes (Corbett: paragraph 0037: disclose the zip code for one property but no zip code for the same physical property but no zip code) but at least partially describes a same particular feature of the particular (Corbett: paragraph 0037: disclose the same particular feature “Avenue” as partially described as “Ave” and “Street” as partially described as “St”) travel item (Corbett: paragraph 0020: disclose records describe property listing not travel item as applicant claimed. However, examiner travel item is addressed in secondary art below. Examiner for argument considers property listing record is similar to travel item record);
creating and storing a confidence score based, at least in part, on identifying the first set of attributes that corresponds to the second set of attributes (Corbett: paragraph 0051: disclose confidence in matching is derived from match between compared property listings in part of attribute weighting factor); 
determining that the confidence score exceeds a threshold value (Corbett: paragraph 0070: disclose correlation value ‘confidence score’ exceeds the predetermined ‘threshold’ value); 
only when the confidence score exceeds the threshold value (Corbett: paragraph 0070: disclose correlation value ‘confidence score’ exceeds the predetermined ‘threshold’ value), creating one or more consolidated records by merging the first plurality of attributes and the second plurality of attributes (Corbett: paragraph 0029: disclose consolidating constitute ‘merging’ combining the common and unique to each of the duplicate listings. One of them is first and other one is second).
It is noted, however, Corbett did not specifically detail the aspects of
using the one or more consolidated records in operations relating to booking the particular travel item in response to communications with a user terminal Atty. Dkt. No. 3210.1800000- 29 – as recited in claim 1.
On the other hand, Becker achieved the aforementioned limitations by providing mechanisms of
using the one or more consolidated records in operations relating to booking the particular travel item (Becker: paragraph 0037: disclose consolidated to equally share the total cost of a flight ‘travel item’) in response to communications with a user terminal (Becker: paragraph 0082: disclose solution is displayed to the user).
Corbett and Becker are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Consolidation Systems”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the systems of Corbett and Becker because they are both directed to consolidating system and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of Becker with the method described by Corbett in order to solve the problem posed.
The motivation for doing so would have been to provide search results that are concise instead of providing duplicate results set.


As per claim 2, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Corbett disclose, wherein the first provider computing device (Corbett: Paragraph 0002: disclose property listing from one website which is consider as first provider computing device) is at a first source of hotel room (Corbett: paragraph 0020: disclose listing attributes associated with each property listing, where one of the property is considered as first record) data for a set of hotel rooms (Corbett: paragraph 0020: disclose records describe property listing not hotel room as applicant claimed. However, examiner hotel room is addressed in secondary art below. Examiner for argument considers property listing record is similar to hotel room record) and the second provider computing device is at a second (Corbett: Paragraph 0002: disclose property listing from a different website which is consider as second provider computing device), different source of hotel room data (Corbett: paragraph 0002: disclose different web sites for property listings) for a same set of hotel rooms (Corbett: paragraph 0020: disclose records describe property listing not hotel room as applicant claimed. However, examiner hotel room is addressed in secondary art below. Examiner for argument considers property listing record is similar to hotel room record); wherein the first plurality of attributes (Corbett: paragraph 0020: disclose listing attributes associated with each property listing, where one of the property is considered as first record) and the second plurality of attributes describe hotel rooms Corbett: paragraph 0020: disclose listing attributes associated with each property listing, where another property other than the first property is considered as second record). 
It is noted, however, Corbett did not specifically detail the aspects of
wherein the particular travel item is a particular hotel room type of a particular hotel property Atty. Dkt. No. 3210.1800000- 29 – as recited in claim 2.
On the other hand, Becker achieved the aforementioned limitations by providing mechanisms of
wherein the particular travel item is a particular hotel room type of a particular hotel property (Becker: paragraph 0094: disclose purchase of service of hotel rooms and it implies that the hotel room has room type and specific property).

As per claim 3, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Corbett disclose, wherein extracting the first plurality of attributes from the first record comprises using the digitally programmed logic for parsing character strings in the first record to locate one or more words in the first record that match one or more stored attribute types; wherein the server computing device is further programmed to create the confidence score based, at least in part, on one or more of: 
an amount of attributes in the first set of attributes that match attributes in the second set of attributes; 

a percentage of attributes in the first plurality of attributes that match attributes in the second plurality of attributes; 
a weighting of each given attribute of the first set of attributes based on an attribute type to which the given attribute belongs (Corbett: paragraph 0051: disclose attribute weighting factor given to attributes for calculating confidence of a match and limitation cites at least one of these limitations).

As per claim 6, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Corbett disclose, receiving, at the server computing device from a managing computing device, a signal that the first record does not match the second record and an identification of a particular attribute of the first set of attributes that does not match a particular attribute in the second set of attributes (Corbett: paragraph 0025: disclose the “number of bathrooms” does not match attribute value between first and second attribute); 
storing, in a provider database that contains provider computing device specific attribute variations, negative variation data that indicates that the particular attribute of the first set of attributes does not have a variation that matches the particular attribute in the second set of attributes; 
receiving, from the first provider computing device of the plurality of provider computing devices, a third record containing a third plurality of attributes; 
Corbett: paragraph 0025: disclose the matching attributes such as zip code, number of bed rooms and number of sleeps and examiner argues that this programming logic of find similar records which the prior art teaches); 
determining that a particular attribute of the third plurality of attributes does not match a particular attribute of the fourth plurality of attributes, based on the negative variation data (Corbett: paragraph 0025: disclose the “number of bathrooms” does not match attribute value between first and second attribute).

As per claim 7, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Corbett disclose, wherein determining that the first record matches the second record further comprises: 
determining that the first record contains an insufficient amount of attributes to determine that the first record matches the second record (Corbett: paragraph 0051: disclose attribute factor is only 40% which is insufficient); 
sending, over a network to the first provider computing device, a request for additional information corresponding to the first record; 
receiving, from the first provider computing device, a third plurality of attributes that correspond to the first record (Corbett: paragraph 0051: disclose images are taken into for matching with weight factor of 60%. Examiner considers the images are the third plurality of attributes); 
Corbett: paragraph 0051: disclose images are taken into for matching with weight factor of 60%. Examiner considers the images are the third plurality of attributes for second record);
wherein the server computing device further creates the confidence score based, at least in part, on identifying the third set of attributes that correspond to the second set of attributes (Corbett: paragraph 0051: disclose confidence in matching is derived from images).

As per claim 8, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Corbett disclose, determining that one or more particular first attributes of the first plurality of attributes do not match one or more particular second attributes of the second plurality of attributes; 
wherein creating the one or more consolidated records comprises:
-39-60309-0030creating a first consolidated record comprising the one or more particular first attributes, a set of reader friendly attributes that correspond to the first set of attributes and the second set of attributes, and one or more additional attributes of the second plurality of attributes that do not correspond to attributes of the first plurality of attributes (Corbett: paragraph 0029: disclose consolidating constitute ‘merging’ combining the common and unique to each of the duplicate listings. One of them is first and other one is second); 
Corbett: paragraph 0029: disclose consolidating constitute ‘merging’ combining the common and unique to each of the duplicate listings. One of them is first and other one is second); 
It is noted, however, Corbett did not specifically detail the aspects of
displaying the one or more consolidated records on a consumer computing device Atty. Dkt. No. 3210.1800000- 29 – as recited in claim 8.
On the other hand, Becker achieved the aforementioned limitations by providing mechanisms of
displaying the one or more consolidated records on a consumer (Becker: paragraph 0037: disclose consolidated to equally share the total cost of a flight ‘travel item’) computing device (Becker: paragraph 0082: disclose solution is displayed to the user).

As per claim 9, most of the limitations of this claim have been noted in the rejection of claims 1 and 8 above. 
It is noted, however, Corbett did not specifically detail the aspects of
wherein the one or more particular first attributes comprise first accepted payment methods and the one or more particular second attributes comprise second accepted payment methods, the method further comprising: 
receiving, through a graphical user interface of the consumer computing device, a selection of the first consolidated record; 

in response to receiving the indication from the first provider computing device, displaying the second record on the consumer computing device Atty. Dkt. No. 3210.1800000- 29 – as recited in claim 9.
On the other hand, Becker achieved the aforementioned limitations by providing mechanisms of
wherein the one or more particular first attributes comprise first accepted payment methods and the one or more particular second attributes comprise second accepted payment methods, the method further comprising (Becker: paragraph 0083: disclose payment is collected via methods known in the art): 
receiving, through a graphical user interface of the consumer computing device, a selection of the first consolidated record (Becker: paragraph 0082: disclose solution is displayed to the user); 
receiving, from the first provider computing device, an indication that the first provider computing device is unable to process a payment received from the consumer computing device through the first accepted payment methods (Becker: paragraph 0083: disclose payment methods and examiner argues that this limitation is well known in the art of rejecting the payment and reprocessing the payment again); 
in response to receiving the indication from the first provider computing device, displaying the second record on the consumer computing device (Becker: paragraph 0082: disclose solution is displayed to the user).

Corbett: paragraph 0025: disclose the “number of bathrooms” does not match attribute value between first and second attribute); 
determining that the one or more particular first attributes are preferable to the one or more particular second attributes (Corbett: paragraph 0029: disclose consolidating constitute ‘merging’ combining the common and unique to each of the duplicate listings. One of them is first and other one is second); 
wherein creating the one or more consolidated records comprises: 
creating a preferable consolidated record comprising the one or more particular first attributes, a set of reader friendly attributes that correspond to the first set of attributes and the second set of attributes, and one or more additional attributes of the second plurality of attributes that do not correspond to attributes of the first plurality of attributes (Corbett: paragraph 0029: disclose consolidating constitute ‘merging’ combining the common and unique to each of the duplicate listings. One of them is first and other one is second); 
displaying the preferable consolidated record on a consumer computing device (Corbett: paragraph 0083: display present user interface (UI)).


wherein creating the one or more consolidated records comprises: 
creating a preferable consolidated record comprising a set of reader friendly attributes that correspond to the first set of attributes and the second set of attributes and one or more additional attributes of the second plurality of attributes that do not correspond to attributes of the first plurality of attributes (Corbett: paragraph 0029: disclose consolidating constitute ‘merging’ combining the common and unique to each of the duplicate listings. One of them is first and other one is second);
wherein the preferable consolidated record corresponds to the first provider computing device (Corbett: paragraph 0029: where the merged listing is considered as preferable); 
displaying the preferable consolidated record on a consumer computing device (Corbett: paragraph 0083: display present user interface (UI)).

As per claim 12, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Corbett disclose, receiving, from a third provider computing device of the plurality of provider computing devices, a third record containing a third plurality of attributes (Corbett: paragraph 0078: disclose several brand names A, B, X and other brands. Therefore the consolidation happens between multiple listings from the same physical property); 
Corbett: paragraph 0025: disclose the “number of bathrooms” does not match attribute value between first and second attribute); 
using the digitally programmed logic of the server computing device, determining that the third record does not match the fourth record (Corbett: paragraph 0025: disclose the “number of bathrooms” does not match attribute value between first and second attribute); 
receiving, from a managing computing device, a request to match the third record with the fourth record (Corbett: paragraph 0022: disclose compared match each other); 
creating a consolidated record from the third plurality of attributes and the fourth plurality of attributes (Corbett: paragraph 0029: disclose consolidating constitute ‘merging’ combining the common and unique to each of the duplicate listings. One of them is first and other one is second).

As per claim 13, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Corbett disclose, receiving, from a third provider computing device of the plurality of provider computing devices, a third record containing a third plurality of attributes (Corbett: paragraph 0078: disclose several brand names A, B, X and other brands. Therefore the consolidation happens between multiple listings from the same physical property); 
Corbett: paragraph 0022: disclose compared match each other where other brand is fourth plurality attributes); 
using the digitally programmed logic of the server computing device, determining that a first required attribute of the third plurality of attributes does not match a second required attribute of the fourth plurality of attributes (Corbett: paragraph 0025: disclose the “number of bathrooms” does not match attribute value between first and second attribute);
-41-60309-0030based on determining that the first required attribute does not match the second required attribute, determining that the third record does not match the fourth record (Corbett: paragraph 0025: disclose the “number of bathrooms” does not match attribute value between first and third attribute).

As per claim 14, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Corbett disclose, receiving, from a third provider computing device of the plurality of provider computing devices, a third record containing a third plurality of attributes (Corbett: paragraph 0078: disclose several brand names A, B, X and other brands. Therefore the consolidation happens between multiple listings from the same physical property); 
receiving, from a fourth provider computing device of the plurality of provider computing devices, a fourth record containing a fourth plurality of attributes (Corbett: paragraph 0022: disclose compared match each other where other brand is fourth plurality attributes); 
using the digitally programmed logic of the server computing device, determining that a first numerical attribute of the third plurality of attributes exceeds a second numerical attribute of the fourth plurality of attributes by a value greater than a specified threshold value (Corbett: paragraph 0070: disclose correlation value ‘confidence score’ exceeds the predetermined ‘threshold’ value); 
based on determining that the first numerical attribute exceeds the second numerical attribute by a value greater than the specified threshold, determining that the third record does not match the fourth record (Corbett: paragraph 0070: disclose correlation value ‘confidence score’ exceeds the predetermined ‘threshold’ value and examiner believes this is applicant’s preferred programming logic of manipulating multiple records into consolidate into a single record).

As per claim 15, Corbett disclose, One or more non-transitory computer readable media (Corbett: paragraph 0018: disclose non-transitory computer readable medium) storing instructions which, when executed by one or more processors (Corbett: paragraph 0084: disclose one or more processors with sequence of instructions stored), cause performance of: remaining limitations in this claim are similar to limitations in claim 1. Therefore, examiner rejects the remaining limitations in this claim under the same rationale as claim 1.



As per claim 17, limitations in this claim are similar to claim 3, therefore examiner rejects these limitations with same rationale as claim 3.

As per claim 20, limitations in this claim are similar to claim 6, therefore examiner rejects these limitations with same rationale as claim 6.

As per claim 21, limitations in this claim are similar to claim 7, therefore examiner rejects these limitations with same rationale as claim 7.

As per claim 22, limitations in this claim are similar to claim 8, therefore examiner rejects these limitations with same rationale as claim 8.

As per claim 23, limitations in this claim are similar to claim 9, therefore examiner rejects these limitations with same rationale as claim 9.

As per claim 24, limitations in this claim are similar to claim 10, therefore examiner rejects these limitations with same rationale as claim 10.

As per claim 25, limitations in this claim are similar to claim 11, therefore examiner rejects these limitations with same rationale as claim 11.

As per claim 26, limitations in this claim are similar to claim 12, therefore examiner rejects these limitations with same rationale as claim 12.

As per claim 27, limitations in this claim are similar to claim 13, therefore examiner rejects these limitations with same rationale as claim 13.

As per claim 28, limitations in this claim are similar to claim 14, therefore examiner rejects these limitations with same rationale as claim 14.

Claims 4, 5, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Corbett et al. 2016/0267610 A1 (hereinafter ‘Corbett’) view of Ian Saul Becker US 2012/0253963 A1 (hereinafter ‘Becker’) as applied to claims 1 and 15, and further in view of Nguyen et al. “Synthesizing Products for Online Catalogs”, 2011, Proceedings of the VLDB, Vol 4 No. 7, Pages 409-418 (hereinafter ‘Nguyen’).

As per claim 4, most of the limitations of this claim have been noted in the rejection of claim 1 above.
It is noted, however, neither Corbett nor Becker specifically detail the aspects of
accessing a custom glossary that contains a plurality of attribute variations; 
using the custom glossary, translating the portion of the first set of attributes into a form that corresponds to the portion of the second set of attributes; 

On the other hand, Nguyen achieved the aforementioned limitations by providing mechanisms of
accessing a custom glossary that contains a plurality of attribute variations (Nguyen: Abstract: Page 409: disclose Product taxonomy contains thousands of categories. Examiner equates taxonomy to custom glossary); 
using the custom glossary, translating the portion of the first set of attributes into a form that corresponds to the portion of the second set of attributes (Nguyen: Figure 2: Page 410: disclose translating Amazon and Microwarehouse Attributes to Catalog Product attributes); 
determining that the portion of the first set of attributes corresponds to the second set of attributes (Nguyen: Figure 2: Page 410: disclose Amazon Offer attributes are corresponding to Catalog Product attributes).
Corbett, Nguyen and Becker are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Consolidation Systems”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the systems of Corbett, Nguyen and Becker because they are both directed to consolidating system and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of Becker and Nguyen with the method described by Corbett in order to solve the problem posed.
Nguyen: Abstract).
Therefore, it would have been obvious to combine Becker and Nguyen with Corbett to obtain the invention as specified in instant claim 4.

As per claim 5, most of the limitations of this claim have been noted in the rejection of claims 1 and 4 above. 
It is noted, however, neither Corbett nor Becker specifically detail the aspects of
wherein translating the portion of the first set of attributes into a form that corresponds to the portion of the second set of attributes includes, for a given attribute: 
accessing a term database that contains provider computing device specific attribute variations; 
identifying the given attribute in a first portion of the first set of attributes that corresponds to an entry in the term database; 
translating the given attribute into a form that corresponds to a corresponding attribute of the second set of attributes as recited in claim 5.
On the other hand, Nguyen achieved the aforementioned limitations by providing mechanisms of
wherein translating the portion of the first set of attributes into a form that corresponds to the portion of the second set of attributes includes, for a given attribute (Nguyen: Figure 2: Page 410: disclose Amazon Offer attributes are corresponding to Catalog Product attributes): 
Nguyen: page 410: Section Contributions: disclose leveraging historical knowledge is a database have offers data specifications); 
identifying the given attribute in a first portion of the first set of attributes that corresponds to an entry in the term database (Nguyen: Fig. 2: Page 410: disclose Amazon Offer that corresponds to Catalog Product attribute); 
translating the given attribute into a form that corresponds to a corresponding attribute of the second set of attributes (Nguyen: Figure 2: Page 410: disclose the first attribute “Manufacture Part Number” to Second attribute “MPN”).

As per claim 18, limitations in this claim are similar to claim 4, therefore examiner rejects these limitations with same rationale as claim 4.

As per claim 19, limitations in this claim are similar to claim 5, therefore examiner rejects these limitations with same rationale as claim 5.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. 2010/0153885 A1	 disclose “SYSTEMS AND METHODS FOR INTERACTING WITH ADVANCED DISPLAYS PROVIDED BY AN INTERACTIVE MEDIA GUIDANCE APPLICATION”

US Pub US 2008/0310734 A1 disclose “HIGH SPEED VIDEO ACTION RECOGNITION AND LOCALIZATION”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/
Primary Examiner, Art Unit 2159